               Case 1:19-cr-00774-JMF Document 48 Filed 07/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      19-CR-774 (JMF)
                                                                       :
ROGER RALSTON,                                                         :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         In light of the circumstances surrounding COVID-19, the Court is unable to hold the upcoming
conference in this case in person. Counsel are directed to confer and, within two business days of
this Order, submit a joint letter indicating their views on whether a conference is necessary or if it
should be adjourned (and, if so, for how long). Given that it may be difficult to hold a conference
(even by telephone or video) for some time, the parties are encouraged to address in their letter any
issues that would have been addressed at a conference, including but not limited to discovery, motions,
trial date, and exclusion of time under the Speedy Trial Act. If appropriate, the parties may submit a
proposed order for the Court’s consideration.

       If either party believes that there is a need for a conference, counsel should indicate their views
on whether the Court can, consistent with the Constitution, the Federal Rules of Criminal Procedure,
the CARES Act, and any other applicable law, conduct the conference by telephone or video and, if
applicable, whether the Defendant consents to appearing in that manner and/or to waiving his/her
appearance altogether. If the Defendant is detained, counsel should also identify the facility in which
the Defendant is held. And if the Defendant is not detained, counsel should indicate whether the
Defendant would be capable of participating in a telephone or videoconference.

         After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
conference is cancelled and addressing any other relevant deadlines and information. If a conference is
held, it will be by telephone or video, albeit perhaps at a different time. To that end, if counsel believe
that a conference would be appropriate, they should indicate in their joint letter dates and times during
the week of the currently scheduled conference that they would be available for a telephone or video
conference. In either case, counsel should review and comply with the Court’s Emergency Individual
Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: July 13, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
